Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the amendments filed on 8/25/2021.

	The status of the claims is as follows:
		Claims 1-17 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 7 (and in claims 2, 4, 6, 15, and 16-17), the applicant recites a “first sealing member” without in cooperating a “second sealing member” which implies that there are more than one sealing member(s) yet the applicant merely claims a single sealing member.  Clarification is requested.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, and 15-17 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macaraeg (10,099,769 B2).
As shown in Figures 7-11, Macaraeg (10,099,769 B2) discloses a weather strip assembly (158) including a front door (102 or 104) and a rear door (the other of 102 and 104) configured to be open or closed in opposite directions to each other so that a front end portion of the front door (102 or 104) of the swing doors and a rear end portion of the rear door (the other of 102 or 104) of the swing doors are rotatably connected to a vehicle body (column 6, lines 5-6) respectively to allow sides of a vehicle to be open or closed wherein the weather strip assembly (158) includes a “first sealing member” (170 and 166) mounted to rotate between the rear end portion of the front door and the front end portion of the rear door to seal between the rear end portion of the front door and the front end portion of the rear door while rotating when one of the front and rear doors are opened or closed [Claim 1]; wherein “the first sealing member” is provided in one of the front and rear doors while a guide block (152) is formed in a height direction of the vehicle in another one of the front and rear doors (see figures 7-11) [Claim 15]; wherein the first sealing member in on one door and the block is on the other of the two doors [Claim 16] and wherein no center pillar is formed in the vehicle [Claim 17].


Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634